PER CURIAM.
A notice of appeal was filed on behalf of the defendant, Paul Hollis, by the public defender of the Eleventh Judicial Circuit of Florida, on May 21, 1971. The public defender thereafter filed a motion to withdraw as counsel for appellant, Paul Hollis, under the authority of Anders v. State of California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and State v. Herzig, 208 So.2d 619 (Fla. 1968), together with his memorandum brief.
This court, in accordance with Anders, supra, withheld ruling on the motion to withdraw and mailed a copy of the motion and memorandum brief to the appellant, Paul Hollis, and granted him thirty days from August 2, 1971 in which to file a statement of points as grounds for support of his appeal. A copy of the order was mailed to appellant, the public defender and the attorney general. The correspondence forwarded to appellant, Paul Hollis, *43via the various prison authorities has been returned to the court.
On September 8, 1971, a similar order and procedure was followed and copies of the motion, order, and memorandum brief were mailed to the appellant, the public defender and the attorney general.
On or about September 27, 1971, correspondence from the court was returned with information from the Florida Division of Corrections that appellant, Paul Hollis, had been released from custody and that they did not know of his present whereabouts.
The court has received no correspondence or inquiries from the appellant concerning his appeal since the notice of appeal was filed on May 21, 1971.
Notwithstanding this, the court has considered the memorandum brief filed on behalf of the appellant by the public defender and has determined, upon full examination of the record and proceedings, that the appeal is wholly frivolous whereupon the public defender’s motion to withdraw is granted and the judgment and sentence of May 17, 1971 is hereby affirmed.